UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7021


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WINSTON R. IRONS, a/k/a Tony,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Elkins. John Preston Bailey, District Judge. (2:12-cr-00016-JPB-RWT-1; 2:14-cv-00090-
JPB-RWT)


Submitted: September 27, 2018                                 Decided: October 12, 2018


Before KING, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Winston R. Irons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Winston R. Irons seeks to appeal the district court’s order adopting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2255 (2012)

motion. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal must

be filed no more than 60 days after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under Fed.

R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he

timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles

v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on May 2, 2017. The district

court found on limited remand that Irons filed his notice of appeal on August 8, 2017. We

review this factual finding for clear error, see Ray v. Clements, 700 F.3d 993, 1012-13 (7th

Cir. 2012), and we discern no such error. Because Irons failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                DISMISSED




                                              2